DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Disposition of the Claims
Claims 1, 3-5, 10-12, 17 and 19-24 are pending in the application.  Claims 2 and 6-9, 13-16 and 18 have been cancelled. 
The amendments to claim 1, filed on 11/9/2020, has been entered in the above-identified application. 

	Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 10-12, 17 and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viega et al. (US Patent No. v B1) in view of Pruitt et al. (US Patent No. 8,296,911 B1), further in view of Mitadera (JP 4894982 B1, wherein US 2013/0062806 is used as an English translation), with evidence from Huang (“Fabrication and Properties of Carbon Fibers,” see attachment) and Wikipedia (“Pitch-based carbon fiber,” see attachment).

Regarding claims 1, 17 and 19-21, Viega et al. (“Viega”) teaches a coated woven textile fabric formed of synthetic yarns of more than one denier (Abstract).  Viega teaches weaving yarns of different deniers, as for example, a low denier yarn with a higher denier yarn of the same or different continuous filamentary or fibrous materials in either or both of the warp or fill  are yarns of nylon and polyester, other synthetic materials can be used, and non-polymeric materials such as graphite, natural fibers or blends of natural fibers such as cotton, and synthetic filaments such as polyester can also be used to advantage in the weave (col. 5 lines 34-43).  For instance, Viega teaches that the fabric may be comprised of warp yarns of from about 210D to about 315D nylon and fill yarns of about 210D nylon, and the yarns are selected from the group consisting of nylon (a bundle of polyamide resin fibers), polyester, aramid and graphite (a bundle of continuous carbon fibers) and combinations thereof (col. 4 lines 9-15).  Viega teaches that, in general, the synthetic yarns are each formed of bundles of continuous filaments (col. 5 lines 50-54). 

Regarding the claimed limitation “an angle crossing the warps and the wefts is 90 degrees,” the examiner notes that Viega shows the warp and weft directions crossing at 90 degrees (see Figures 2-9).

Regarding the claimed limitation “the continuous carbon fiber is a polyacrylonitrile-base carbon fiber and/ or a pitch-base carbon fiber,” the examiner notes Wikipedia provides evidence that pitch-based carbon fiber is produced using a graphitization step (see first page).  In addition, or in the alternative, as evidenced Huang, carbon fiber is defined as a fiber containing at least 92 wt % carbon, while the fiber containing at least 99 wt % carbon is usually called a graphite fiber (see “Introduction”).  Thus, it is the examiner’s position that the claimed limitation of a pitch-base carbon fiber is met by Viega’s teaching of graphite fibers. 

Viega does not explicitly disclose wherein in an arbitrary square area of the fiber fabric, one side of the arbitrary square area is aligned in parallel to the warps, and other one side of the arbitrary square area is aligned in parallel to the wefts, the bundle of continuous carbon fibers has an average length 1.1 to 1.6 times longer than a length of a side of the square, and the 

However, Pruitt teaches that preferably the ratio of warp crimp to weft crimp in a fabric is between about 0.5 and about 1.5 when crimp is measured according to ASTM-3883:1990, and that preferably the crimp of the fabric is between about 3% and about 10% in both the warp and weft directions (col. 2 lines 54-59).  As calculated by the examiner, such crimps correspond to fiber/fabric length ratios of between about 1.03 to about 1.1 in both the warp and weft directions.

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the woven fabric of Viega with a crimp of between about 3% and about 10% (i.e. fiber/fabric length ratios of between about 1.03 to about 1.1) in both the warp and weft directions in order to ensure a balanced crimp and further to avoid variations in physical properties in a final product that may arise due to variations occurring over the width and/or length of the fabric, as suggested by Pruitt (col. 1 lines 32-53, col. 2 lines 54-59, cols. 4-5 lines 60-8 and col. 7 lines 27-43).

Viega in view of Pruitt does not appear to explicitly disclose that the polyamide fiber is composed of a polyamide resin composition having the properties claimed (see lines 11-14 of claim 1).  

However, Mitadera teaches a polyamide resin that can be used as a fibrous material in a woven fabric (see [0183]).  The polyamide resin has the claimed properties (see [0051] and [0061]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the polyamide fiber of Viega in view of Pruitt with a polyamide composition having the claimed properties in order to provide a fiber-forming polyamide resin 

Regarding claims 3 and 22, Viega teaches that textile weights can range from about 4.0 to about 10.0 ounces per square yard (osy) (136 to 339 g/m2, as calculated by the examiner) (col. 6 lines 11-12 and col. 3 lines 40-46).

Regarding claims 4 and 10, Mitadera teaches the polyamide resin preferably containing a cyclic compound of 0.01 to 1 mass% (see [0068]).

Regarding claims 5 and 11-12, Viega teaches that the fabric may be comprised of warp yarns of from about 210D to about 315D nylon and fill yarns of about 210D nylon, and the yarns are selected from the group consisting of nylon, polyester, aramid and graphite and combinations thereof (col. 4 lines 9-15 and col. 6 lines 9-12).
In the alternative, Mitadera teaches wherein the polyamide fiber is a multifilament and a monofilament fineness thereof is from 1 to 30 dtex, and wherein carbon fibers can have fineness of preferably 20 to 3,000 tex (200 to 30,000 dtex) with filament counts of about 500-30,000 carbon fibers (see [0039] and [0138]). Thus, the carbon fibers can have a monofilament fineness such as 30,000 dtex/30,000 carbon fibers = 1 dtex, as calculated by the examiner.

Regarding claims 23-24, Mitadera teaches that fibrous material such as carbon fibers can be subjected to surface treatment with a surface treatment agent or sizing agent (see [0135] and [0144]-[0146]).  In the alternative, Pruitt teaches drying a fabric to between about 1 wt. % and about 5 wt. % (moisture content) (col. 2 lines 18-25).  In the alternative, Viega teaches that the synthetic yarns are each formed of bundles of continuous filaments temporarily held together for weaving by a suitable sizing compound such as polyvinyl alcohol, which also provides lubricity for weaving.  Viega also teaches polymeric coated fabrics are disclosed in the .  


 
Response to Arguments

Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. 
Applicant contends that carbon fibers are different in structure from graphite as confirmed by the document "CARBON FIBERS Formation Structure, and Properties" by Leighton H. Peebles (included on the 5th to 14th pages of the “Remarks”).
Regarding this contention, it is unclear how the Peebles document confirms that graphite fibers are not polyacrylonitrile-base carbon fibers and/or pitch-base carbon fibers as claimed.  For instance, Peebles discloses that, as graphite fibers “are not completely graphitic, they are designated carbon fibers in this report” (page 43).    Peebles also discloses that the same three levels of organization, with slight modification, can be applied to all carbon fiber types, and that the “basic structural unit” goes through several stages during the conversion of a fiber from the stabilized material to graphite (bottom half of page 43 and Figure 4).

Applicant contends that, claim 1 has been amended to recite that the angle crossing the warps and the wefts is 90 degrees, whereas Pruitt specifically requires a shifted angle fabric and Pruitt teaches away from the amended claims in column 1 lines 1-10.
Regarding this contention, the examiner notes that Pruitt teaches that biased fabrics (with 45 degree angles) made by rotating and diagonally cutting a conventional fabric (with 90 degree angles) can exhibit increased elongation under load compared to the original fabric.  Thus, in the examiner’s view, Pruitt does not teach away from an angle of 90 degrees between warps and the wefts is 90 degrees.  In addition, although Pruitt teaches shifted angle fabrics, in the examiner’s view, this would not have prevented one having ordinary skill in the art from appreciating Pruitt’s teaching of the advantages of a balanced crimp in woven fabrics (or the undesirability of unbalanced crimp).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789